On February 5, 2004, the defendant was sentenced to the following: Count I: Operation of Unlawful Clandestine Laboratory, a Felony: Fifteen (15) years in the Montana State Prison; Count II: Criminal Possession of Dangerous Drugs With Intent to Distribute, a Felony: Fifteen (15) years in the Montana State Prison; and Count III: Criminal Possession of Dangerous Drugs With Intent to Distribute, a Felony: Fifteen (15) years in the Montana State Prison. Sentences are to run concurrently.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Jeff Michael. The state was represented by Ed Zink.
The Division was advised that staff at the Montana State Prison had failed to transport the defendant from the Great Falls Regional Prison to the Montana State Prison for his hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until November 2004.
Done in open Court this 12th day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.